Filed 8/27/21 P. v. King CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,                                                                                   C092924

                    Plaintiff and Respondent,                                   (Super. Ct. No. 20CR000751)

           v.

 WESLEY GEORGE KING,

                    Defendant and Appellant.




         Defendant Wesley George King pleaded no contest to having engaged in a lewd
act with a child under the age of 14. The trial court rejected defendant’s request for
probation and sentenced him to the upper term of eight years in prison. Defendant now
appeals his sentence, arguing that the trial court abused its discretion when it sentenced
him to the upper term, by relying on improper aggravating factors. We affirm the
judgment.




                                                             1
                      FACTS AND HISTORY OF THE PROCEEDINGS
       In 2019, J. Doe, a 13-year-old, reported to her mother that she had been molested
by defendant, her biological grandfather. She estimated that he had molested her about
25 times. The molestation occurred over a five-month period. The first time defendant
molested J. Doe was in the basement of her family home when he grabbed her and
squeezed her buttocks and gave her a kiss on the lips. Other times he would reach under
her top and squeeze her breasts and play with her nipple, after which he put his mouth on
her nipple.
       She estimated he tried to put his finger in her vagina several times and was
successful twice. She said it hurt her, and that he would try to make out with her by
kissing her and putting his tongue into her mouth. The final time he molested her was in
the kitchen, during which time he pulled up her top, and attempted to pull her shorts aside
to reach her vagina but was unable to do so. He pulled her bra aside and fondled her
breasts. He stopped when her grandmother entered the kitchen, but the grandmother did
not see him molesting J. Doe. J. Doe had purposely worn tight fitting clothes on that day
in an effort to make it difficult for defendant to get to her breasts or vagina, should he try
to molest her.
       J. Doe said defendant usually did not speak when molesting her, but would ask her
afterward, “did you like that?” or would tell her “this is our little secret.” Each time
defendant molested her it lasted approximately 10 minutes. J. Doe eventually told her
sister, who encouraged her to tell her parents. When the family confronted defendant, he
admitted molesting J. Doe and said he knew what he did was wrong and that he should
not have done it.
       When interviewed by police, defendant said he had touched his granddaughter’s
breasts, “to make her happy.” He admitted his contact with her was inappropriate, but
said he was not planning to have sex with J. Doe because he “wouldn’t do that with a



                                              2
grandchild anyway.” He admitted touching J Doe’s vagina once while they were in the
kitchen. He ran his fingers around the waistband of her shorts and panties and then
“stuck my hand up one time and she was so moist that my finger went right in there.”
Defendant stated that his granddaughter never told him to stop and did not push him
away. He denied kissing J. Doe or using his tongue with her and denied inappropriate
contact in the garden or basement of the family home.
       When interviewed by probation, defendant expressed that he is extremely sorry for
what he did and “owns up to [his] mistake” and would never do something like this
again. Defendant stated that he had lost weight, and had felt suicidal as a result of what
happened. His desire was to “live out” the rest of his life with his wife in Oregon.
       During sentencing, the trial court noted that factors in favor of defendant when
considering probation were: “[H]e has no record. He is 79 years old, no record. He is
willing to comply with probation.” Factors in aggravation included: “[T]he victim was
particularly vulnerable, she was in the home of her parents, of course, where her
grandfather would come and visit over a period of time. There was even an occasion on
which she wore a certain type of clothing, type of clothing so she wouldn’t be molested.
She was in a home where she was particularly vulnerable, she couldn’t escape from her
position unless she left her home which places her in a possession [sic] of being
especially vulnerable. Of course, her age compared to her grandfather’s age, the
defendant took advantage of a position of trust. His abuse occurred over a five-month
period of time, 25 times or more. The defendant inflicted emotional injury on the
victim.” The court noted that as the victim’s grandfather, defendant was “in a position
that if he were to be released, the granddaughter would have to deal with that and,
frankly, she would have to deal with what happened for the rest of her life.” The court
sentenced defendant to the aggravated term of eight years.
       After the court pronounced defendant’s sentence, defense counsel argued: “I just
want to make sure that there is not a waiver, that under 4.423(b)(1) that he does not have

                                             3
any record. Also, under (3) he, obviously, acknowledged wrongdoing at the time of his
arrest and plea. And then also there is [sic] a number of factors I believe that can be
addressed . . . including the victim’s family’s wishes, his age, his health, lack of record,
remorsefulness, all of which I believe were mitigating factors. I don’t believe under any
circumstance this should have been an aggravated term . . . ” The trial court responded:
“[I]t is not time to argue again. You can place matters on the record, which is fine; but to
argue it again is inappropriate.”
       Defense counsel responded: “[W]ith the Court not giving me an indication before
you start, I did not have an opportunity to put on the record the exact criteria in
mitigation. That is what I am trying it [sic] do is to make --” The trial court responded:
“I am going to allow you to do that, if there is something you think you left out; but to
reargue that is inappropriate. . . . If you left something out, go ahead and state it on the
record.” Defense counsel then stated: “I am putting it on the record. It would be under
(e), which is other factors, which is what I just indicated. So, I will submit on those
comments as well, I just want to make sure there is not a waiver, because we are going to
be appealing it.”
       The Court then noted that it had additional notes it had not put on the record:
“[T]he fact that he accepted responsibility; the Court absolutely disagrees with. Because,
when someone takes responsibility, they actually confess to a crime and they say what
happened. And, I will read to you what the defendant said. He said that he accidentally
bumped his granddaughter’s breast. That is ridiculous. If you call that acknowledgement
of wrongdoing, I would say it would go against the defendant.
       “He said that he was not sexually aroused and he did this to make her happy. That
also is something that, although it can be considered that he acknowledged some
wrongdoing, when you minimize, it actually makes the defendant more of a danger,
because that means in his mind he doesn’t believe he did anything wrong. If he did this



                                              4
to make her happy, that absolutely would be denying an element of the offense, one of
the elements of the offenses [sic] that he did for his own sexual gratification.
       “When admitting that he penetrated her, his 13-year old granddaughter, he said she
never told him to stop and she did not push his hand away. That would be, although you
could argue that he acknowledged some wrongdoing because he, when he talked about
penetrating her, he said that she was moist and it just went right in. That also would not
be a statement that would go in his favor.
       “He also believes that this was somehow not as serious, because he only touched
her using his hands. And, again, although he could, and one could argue that because he
didn’t penetrate her with his penis that that wasn’t as serious; the Court considers that
also to not be a statement that would go in his favor.
       “And lastly, he said he wouldn’t do that with a grandchild anyway. In this case,
because it occurred 25 times over a five-month period, that statement should not be taken
with any credibility.
       “So, with all of those statements, I did not believe that the acknowledgement of
guilt and being remorseful was as argued by defense.”

                                        DISCUSSION
       Defendant appeals on the basis that the court abused its discretion when it
sentenced appellant to the upper term. Defendant argues the trial court improperly relied
on the “victim’s age, her ‘particular vulnerability,’ and [defendant’s] abuse of trust as
factors in aggravation.” Defendant asserts, “the victim’s age is an element of the offense,
the victim was not more vulnerable than any other victim of such an offense, and
[defendant] did not occupy a position of trust as defined under the law.”
       The People argue defendant forfeited his claims by failing to object to these
factors before the trial court. Further, the People argue the trial court did not abuse its
discretion because it did not aggravate defendant’s sentence based upon the victim’s age


                                              5
alone and instead found she was particularly vulnerable in light of her age compared to
defendant’s age, combined with her familial relationship to defendant, and his
perpetration of the crimes in her home. Lastly, the People argue defendant certainly
abused a position of trust because of his “special status” as the victim’s grandfather.
       We review a trial court’s decision to impose the upper term for abuse of
discretion. (People v. Sandoval (2007) 41 Cal.4th 825, 847.) A court abuses its
discretion if it relies on circumstances not relevant to the decision or that “constitute an
improper basis for decision.” (Id. at p. 847.) An upper term may be based on “any
aggravating circumstance” the court deems significant so long as it is “ ‘reasonably
related to the decision being made.’ ” (Id. at p. 848.) A challenge to the sentence must
show the decision was irrational or arbitrary. (People v. Superior Court (Alvarez) (1997)
14 Cal.4th 968, 977-978.)
       The court’s use of improper factors to impose the upper term is a discretionary
choice that is forfeited if not brought to the sentencing court’s attention. (People v. Scott
(1994) 9 Cal.4th 331, 352-353, 356 [“complaints about the manner in which the trial
court exercises its sentencing discretion and articulates its supporting reasons cannot be
raised for the first time on appeal”].) We agree with the People that defendant’s assertion
that it was improper for the trial court to even consider certain factors in aggravation is
forfeited, as this argument is being made for the first time on appeal. It was not sufficient
for trial counsel to argue that mitigating factors should have been given more weight, as
such an argument is distinct from that currently being presented. Trial counsel
specifically identified that pursuant to California Rules of Court, rule 4.423, certain
factors in mitigation should have been considered, and defendant wanted to make sure
there was not “a waiver” of any argument that such mitigating factors applied in
defendant’s favor. This argument did not put before the trial court a chance to consider
whether its consideration of listed aggravating factors was an abuse of discretion.



                                              6
       The same is true for defendant’s argument that the trial court abused its discretion
in finding the defendant abused a position of trust in perpetrating this crime. This
argument was not presented to the trial court, and therefore cannot be presented for the
first time on appeal.

                                      DISPOSITION
       The judgment is affirmed.




                                                 HULL, J.



We concur:




BLEASE, Acting P. J.




KRAUSE, J.




                                             7